DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on of the request for continued examination on July 14, 2022 and claims and arguments filed June 14, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 6 “Equation” should read “Equations”
Lines 8, 10 and 12 should each be followed by a punctuation mark (comma or semi-colon)
Line 16 “respectively.)” should read “respectively).”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16958195 (published as US 2021/0071280) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claim 1 and claims 1 and 3 of ‘195, both recite an oriented electrical steel sheet comprising a composition overlapping in weight percentage as shown in the below table, and overlapping in values of S+Se (instant claim of 0.016-0.05 and ‘195 claim 1 of 0.005-0.05). 

Instant Claim 1
‘195 claims 1 and 3
Si
1.0-5.0
2.0-4.5
C
0<C≤0.005
0<C≤0.005
Mn
0.001-0.1
0.001-0.08
Cu
0.001-0.1
0.001-0.1
S
0.001-0.020
0.0005-0.05
Se
0.001-0.050
0.0005-0.05
Al
0.0005-0.010
0.0001-0.01
N
0.0005-0.005
0.0005-0.005
Fe*
remainder
remainder

* and inevitable impurities

Instant claim 1 differs from claims 1 and 3 of ‘195, in that ‘195 does not specifically teach equations 1 and 3 of the instant claim 1.  However, in the ranges taught by ‘195 of the elements, there are values that meet the claimed relational expressions (for example in weight percent, Mn 0.03%, Cu 0.03%, S 0.015%, Se 0.015% Al 0.005% and N 0.003% produces values of equation 1 of 16, equation 2 of 0.03 and equation 3 of 1.7).  The composition and S+Se equation of ‘195 overlaps applicants claimed proportions and equation 2, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘195, including those proportions satisfying the presently claimed relational (see above example) and compositional requirements (MPEP 2144.05 I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17415814 (published as US 2022/0042135) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claim 1 and claim 1 of ‘814, both recite an oriented electrical steel sheet comprising a composition overlapping in weight percentage as shown in the below table. 

Instant Claim 1
‘814 claim 1
Si
1.0-5.0
2.0-4.0
C
0<C≤0.005
0<C≤0.01
Mn
0.001-0.1
0.01-0.20
Cu
0.001-0.1
0.002-0.1
S
0.001-0.020
0<S≤0.008
Se
0.001-0.050
0.0001-0.008
Al
0.0005-0.010
0<Al≤0.040
N
0.0005-0.005
0<N≤0.008
Fe*
remainder
balance

* and inevitable impurities

Instant claim 1 differs from claim 1 of ‘814, in that ‘814 does not specifically teach equations 1, 2 and 3 of the instant claim 1.  However, in the ranges taught by ‘814 of the elements, there are values that meet the claimed relational expressions (for example in weight percent, Mn 0.02%, Cu 0.02%, S 0.008%, Se 0.008% Al 0.005% and N 0.003% produces values of equation 1 of 18.8, equation 2 of 0.016 and equation 3 of 1.7).  The composition of ‘814 overlaps applicants claimed proportions, which establishes a prima facie  case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘814, including those proportions satisfying the presently claimed relational (see above example) and compositional requirements (MPEP 2144.05 I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2011/208188 A, herein referring to the machine translation from Google Patents printed on August 10, 2022, a copy of which is provided herein by the examiner), hereinafter Hayakawa.
Regarding Hayakawa, Hayakawa teaches a grain oriented electrical steel sheet (Pg. 3 [8]) of a composition in mass percentage as shown in the below table. 

Instant Claim 1
Hayakawa Pg. 2 [9]; Pg. 3 [8]-Pg. 4 [1]
Si
1.0-5.0
2.0-4.5
C
0<C≤0.005
≤0.12
Mn
0.001-0.1
0.005-0.3
Cu
0.001-0.1
0.01-0.2
S
0.001-0.020
0.001-0.02
Se
0.001-0.050
0.001-0.02
Al
0.0005-0.010
0.005-0.012
N
0.0005-0.005
0.0030-0.010
Fe*
remainder
remainder

* and inevitable impurities
In the ranges taught by Hayakawa of the elements, there are values that meet the claimed relational expressions (for example in weight percent, Mn 0.02%, Cu 0.02%, S 0.008%, Se 0.008% Al 0.005% and N 0.003% produces values of equation 1 of 18.8, equation 2 of 0.016 and equation 3 of 1.7).  The composition of Hayakawa overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hayakawa, including those proportions satisfying the presently claimed relational (see above example) and compositional requirements (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. Applicant makes reference to improved magnetic flux density and low iron loss characteristics by satisfying the contents of a steel composition and equations 1-3, as provided in claim 1 (Pg. 4 [5]).  This is not persuasive, as the only quantitative data in support of unexpected results (Table 2) is not commensurate in scope with the claims.  The samples used to produce the data of Table 2 all have 0.055 wt% carbon (Pg. 19 Lines 21-23), which is more than 10 times the upper limit of claim 1, as presently presented.  This data is not commensurate in scope with the claimed subject matter (MPEP 716.02(d)), and is therefore not persuasive.  The examiner further proactively addresses general concerns that the equations 1-3 must be met by an example steel of the prior art (Pg. 4 [6] - Pg. 6 [1]) (although new prior art is applied in this office action) as unpersuasive.  Per MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure, because mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range.  Also, according to MPEP 2123 I, a reference maybe relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  In the ranges taught by the prior art, there are values that meet the claimed expressions (see above discussion of the rejection).  The composition of the prior art overlaps applicants claimed proportions, which establishes a prima facie  case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by the prior art, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).

Upon further search and consideration of the request for continued examination, the rejection of the claim(s) in view of Omura is withdrawn, and a new rejection in view of Hayakawa has been made, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shingaki et al. (US 2015/0170813 A1), teaches a grain-oriented electrical steel sheet of the following in mass percentages: Cu: 0.01-0.2%, C: 0.0001-0.10%, Si: 1-5%, Mn: 0.01-0.5%, one or two of S and Se of 0.01-0.05% in total, N: 0.0010-0.020%, Al:  0.003-0.050% and the remainder of Fe and inevitable impurities (claims 1 and 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A CHRISTY/Examiner, Art Unit 1784